Citation Nr: 1130046	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in December 2009 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in May 2010, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service and was not present within one year of his separation from such service, nor is it etiologically related to the Veteran's service-connected diabetes mellitus (DM), coronary artery disease (CAD), or posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active service and its incurrence or aggravation during such service may not be presumed; nor is it proximately due to or the result of the Veteran's service-connected DM, CAD, or PTSD.  §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in January 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In March 2006, the Veteran was mailed a letter providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes at this point that the regulation pertaining to secondary service connection was amended during the course of the Veteran's appeal, effective October 10, 2006, in order to conform VA's regulation to the Allen decision (holding that the term "disability" as used in 38 U.S.C.A. § 1110 referred to impairment of earning capacity, and that such definition mandated that any additional impairment (emphasis supplied) of earning capacity resulting from an already service-connected condition shall be compensated).  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2007-2009).  

This requirement was not contained in prior versions of the regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, as the Veteran's claim was filed in March 2005, prior to the change in regulation, the former version of the regulation will be applied.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's STRs is negative for treatment for or a diagnosis of hypertension while the Veteran was in active service.  Twice in August 1966, the Veteran was seen at medical for complaints of headaches and dizziness.  Several blood pressure readings were taken at those visits.  The Veteran's blood pressure while sitting was 120/80, his blood pressure while lying down was 110/90, his blood pressure while standing was 108/76, and his blood pressure upon rapidly standing was 90/75.  It was noted that the dizziness may have been a result of hypotension.  At the Veteran's April 1968 separation examination, the Veteran denied a history of high blood pressure.  At that time, his blood pressure was noted to be 108/85 and his heart and vascular system were both noted to be clinically normal upon examination.  

A review of the record shows that the Veteran is seen by private physicians and at the VA Medical Center for his various medical conditions.   A review of these records shows that the Veteran began to take hypertension medication in July 2003.  There is no evidence that the Veteran had high blood pressure prior to that time.  In fact, one of the Veteran's private physicians noted in a February 2008 statement that the Veteran did not have hypertension at the time of his 1997 cerebral vascular accident (CVA).  Additionally, a review of the medical records shows that other than medication, the Veteran receives little to no active treatment of his hypertension and the hypertension is noted to be under good control.    

In June 2005, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had hypertension.  The examiner, a cardiologist, reported that while the link between DM and hypertension was clear, causality was not.  The examiner further reported that he could not make a statement with regard to the causality between the Veteran's DM and his hypertension.

In a December 2009 letter, Dr. M.D., one of the Veteran's private physicians, reported that the Veteran's CAD, CVAs, DM, and PTSD all contributed to and aggravated his hypertension.

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, the Board notes that while the Veteran's private physician links the Veteran's hypertension to his service-connected disabilities, there is no rationale for this opinion provided.  Therefore, this medical opinion is not sufficient evidence upon which a grant of entitlement to service connection can be based.  

In June 2010, the Veteran was afforded another VA examination.  At that time, the VA examiner noted that the Veteran's hypertension was medically well controlled.  The examiner confirmed the diagnosis of hypertension based upon a review of the records, the Veteran's history, and the examination.  The examiner opined that the Veteran's hypertension was not caused by or related to the Veteran's various service-connected disabilities.  In this regard, the examiner reported that were the Veteran's hypertension related to medication taken for his CAD as claimed, the hypertension would have normalized once the medication was discontinued.  However, the examiner noted that this was not the case for this Veteran as the medication had been discontinued and the hypertension remained.  The examiner noted that were the Veteran's hypertension affected by his DM, evidence of renal disease would be expected and there was no current evidence indicating that the Veteran had renal disease.  The examiner also reported that the Veteran's PTSD was unrelated to his hypertension.  The examiner further noted that were the Veteran's service-connected disabilities not to have occurred, hypertension would likely remain given the Veteran's normal aging process and genetic predisposition.  Additionally, the examiner reported that the Veteran's current problems with hypertension could actually stem from his undertreated sleep apnea, which is not service-connected.

In sum, there is no evidence that the Veteran was hypertensive while in active service or within one year of his separation from active service.  In fact, the Veteran was not diagnosed with hypertension until approximately 35 years after his separation from active service.  Additionally, the June 2010 VA examiner competently opined that the Veteran's hypertension was not caused by or a result of his service-connected DM, CAD, or PTSD.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


